Citation Nr: 0300459	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 18, 
2000, for a grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a determination in June 2001 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A decision of the Board in November 1998, which was 
affirmed by appellate courts, found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disability.

2.  On October 18, 2000, the veteran reopened his claim 
for service connection for a back disability and submitted 
new and material evidence to reopen the claim.

3.  October 18, 2000, was the date of a reopened claim and 
may be considered as the date of a new claim after a prior 
final disallowance.


CONCLUSION OF LAW

Entitlement to an effective date earlier than October 18, 
2000, for a grant of service connection for a low back 
disability is not warranted.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); 38 C.F.R. §§ 3.156, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the instant 
case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his 
claim for an earlier effective date which the RO has not 
obtained and considered.  The RO notified the veteran of 
the requirements in law to establish entitlement to the 
benefit which the veteran is seeking.  The facts in this 
case, to include the dates on which adjudicative bodies 
made decisions and the dates on which the veteran filed 
claims and submitted evidence, are not in dispute.  The 
Board, therefore, finds the duty to notify the claimant 
was not breached, in that VA is not aware of any evidence 
which might substantiate the claim for an earlier 
effective date for a grant of service connection for a low 
back disability and the appellant has not identified any 
such evidence.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the veteran's claim 
on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) ( codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The applicable statute and regulations provide that, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  See 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2002).  The effective date of a benefit 
granted after receipt of a reopened claim shall be the 
date of receipt of claim or the dated entitlement arose, 
whichever is later, except as provided in 38 C.F.R. 
§ 20.1304(b)(1) pertaining to submission of additional 
evidence to the Board prior to a Board decision.  See 
38 C.F.R. § 3.400(r) (2002).  The effective date of a 
benefit granted after receipt of new and material evidence 
(other than service department records) received within 
the appeal period or prior to an appellate decision will 
be as though the former decision had not been rendered.  
See 38 C.F.R. § 3.400(q)(1)(i) (2002). The effective date 
of a benefit granted after receipt of new and material 
evidence (other than service department records) when the 
new and material evidence is received after a final 
disallowance shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later. See 
38 C.F.R. § 3.400(q)(1)(ii) (2002). 

In January 1980, the veteran asserted a claim of 
entitlement to service connection for a back disability.  
His claim was denied by a rating decision in March 1980.  
The veteran did not appeal the RO's decision to the Board 
and, consequently, the unappealed RO decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  
In February 1982, the veteran submitted additional 
evidence in an attempt to reopen his claim for service 
connection for a back disorder.  A rating decision in 
April 1982 found that new and material evidence sufficient 
to reopen the claim had not been submitted and confirmed 
the prior denial of the claim.  The veteran did not appeal 
the RO's determination of April 1982 to the Board and so 
that unappealed RO decision became final. See 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002).

In December 1997, the veteran submitted additional 
evidence in an attempt to reopen his claim of entitlement 
to service connection for a back disability.  A rating 
decision in February 1998 found that new and material 
evidence sufficient to reopen the claim had not been 
submitted and confirmed the prior denial of the claim.  
The veteran appealed the RO's February 1998 decision to 
the Board.  In a decision of November 10, 1998, the Board 
found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for degenerative disc disease of the back and 
denied the appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for 
Veterans Claims (the Court), which, in a decision of July 
25, 2000, affirmed the Board's decision.  The veteran 
appealed the Court's decision to the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit), 
which, in a decision of September 19, 2001, affirmed the 
Court's decision.

On October 18, 2000 (after the Court's decision but prior 
to the decision of the Federal Circuit), the RO received a 
statement from the veteran as well as statements by 2 
physicians and reports from a state labor department 
submitted by the veteran to reopen his claim for service 
connection for a back disability.  In a rating decision of 
June 2001, the RO accepted the veteran's statement of 
October 18, 2000, as a reopened claim, granted entitlement 
to service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine, and 
assigned a disability evaluation of 20 percent, effective 
October 18, 2000, the date of the reopened claim.   

The rating decision of June 2001 granted entitlement to 
service connection for a back disability based on receipt 
of a reopened claim and receipt of new and material 
evidence after the prior final disallowance of the claim 
by the Board's decision of November 1998.  Therefore, 
under the applicable regulations concerning effective 
dates, the proper effective date for the grant of service 
connection for a back disability was October 18, 2000, the 
date of the reopened claim and the date which may 
considered the date of a new claim after a prior final 
disallowance. See 38 C.F.R. § 3.400(q)(1)(ii),(r) (2002).  
The appellant's representative argues, however, that 
another regulation applies in this case and would produce 
an earlier effective date.  As explained below, the Board 
disagrees.

The appellant's representative has cited 38 C.F.R. 
§ 3.156(b), which provides as follows:

New and material evidence received prior to the 
expiration of the appeal period or prior to the 
appellate decision if a timely appeal has been filed 
(including evidence received prior to an appellate 
decision and referred to the agency of original 
jurisdiction by the Board of Veterans' Appeals 
without consideration in that decision in accordance 
with the provisions of 38 C.F.R. § 20.1304(b)(1)) 
will be considered as having been filed in 
connection with the claim which was pending at the 
beginning of the appeal period.   

38 C.F.R. § 3.156 (2002) pertains to new and material 
evidence sufficient to reopen a claim which was the 
subject of a prior final disallowance by an RO or by the 
Board.  It follows that the references in 38 C.F.R. 
§ 3.156(b) (2002) to the appeal period refer the period of 
time that a claimant's reopened claim is pending a 
decision by the Board.  The references in 38 C.F.R. 
§ 3.156(b) (2002) to an appeal period do not refer to 
matters pending before the Court or before the Federal 
Circuit, on appeal from a decision by the Board.  The 
reference in 38 C.F.R. § 3.156(b) (2002) to an appellate 
decision refers to a decision by the Board and not to a 
decision by the Court or by the Federal Circuit.  
Therefore, the fact that the veteran submitted new and 
material evidence to reopen his claim for service 
connection for a back disability at a time when his appeal 
from the Board's decision of November 1998 was pending 
before the Federal Circuit has no bearing on the 
assignment of an effective date for the grant of service 
connection based on submission of new and material 
evidence.  The new and material evidence which was 
submitted on October 18, 2000, in conjunction with the 
veteran's reopened claim was not submitted within an 
appeal period or prior to an appellate decision as those 
terms are used in 38 C.F.R. § 3.156(b) (2002).  The Board 
concludes that the regulation relied on by the appellant's 
representative does not apply in this case and that the RO 
assigned the proper effective date for the grant of 
service connection for a back disability.  38 C.F.R. 
§ 3.400(q)(1)(ii),(r) (2002).

As the preponderance of the evidence is against the 
veteran's claim for an earlier effective date, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002). 

  

ORDER


An effective date earlier than October 18, 2000, for a 
grant of service connection for a low back disability is 
denied.




		
	F Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

